On Motion to Dismiss.
LAND, J.
The defendants were convicted of selling intoxicating liquor to a minor, and were sentenced on May 8, 1909. On May 14, 1909, defendants filed a motion for appeal to the Supreme Court, which was granted. The state has moved to dismiss on the ground that the appeal was taken more than three days after sentence. This motion must prevail. Act No. 108, p. 155, of 1898. It is not pretended that the appellants were prevented from taking their appeal at an earlier date by the adjournment of the court.
Appeal dismissed.